      Case 2:18-cv-03777-JD Document 102 Filed 08/04/21 Page 1 of 5


                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

ASPEN SPECIALTY INSURANCE                    CIVIL ACTION
COMPANY,
               Plaintiff,

           v.
                                             NO. 16-1133
HOSPITALITY SUPPORTIVE
SYSTEMS, LLC,
EDWARD E. SNOW,
THE CARMAN CORPORATION,
SELECTIVE RISK MANAGEMENT,
LLC, SELECTIVE LAW GROUP, LLC,
JOHN W. CONNELLY, JR., CHARLES
M. O’DONNELL, ESQ., McGRIFF
SIEBELS & WILLIAMS, INC.,
INSERVCO INSURANCE SERVICES,
INC., TRIGEN INSURANCE
SOLUTIONS, INC.,
TRIGEN HOSPITALITY GROUP, INC.,
PATRIOT UNDERWRITERS, INC.,
PATRIOT NATIONAL, INC.,
ABC CORPORATIONS 1-25,
CHICKIE’S AND PETE’S, INC.,
4010, INC.,
PACKER CAFÉ, INC., trading as
“CHICKIE’S & PETE’S,”
4010, LLC
POQUESSING MANAGEMENT, LLC
POQUESSING PROFESSIONAL
BUILDING, LLC,
CPC INTERNATIONAL, LLC, trading as
“ PHILADELPHIA’S FAMOUS C&P,”
WRIGHT FOOD SERVICES, LLC,
CPC BUCKS, LLC,
AUDUBON CPC, LLC,
WARRINGTON CPC, LLC
DREXEL HILL CPC, LLC,
VENUE FOOD SERVICES, LLC
CRABCO PA GP LLC,
130 CRABCO REALTY NJ, LLC,
130 CRABCO NJ, LLC, trading as “
CHICKIE’S AND PETE’S,”
EHT CRABCO NJ, LLC, trading as
“CHICKIE’S AND PETE’S,”
WW-CPC, LLC,
      Case 2:18-cv-03777-JD Document 102 Filed 08/04/21 Page 2 of 5


OC-CPC,LLC,
AC-CPC,LLC
CRABCO ENTERPRISES, LLC
CPC PROPERTIES, INC.,
CRABCO ENTERPRISES PA LP,
PALMER SOCIAL CLUB, INC., and
RAVEL HOTEL, LLC, trading as
“PENTHOUSE 808”
                Defendants.
HOSPITALITY SUPPORTIVE
SYSTEMS, LLC,
                Plaintiff,

          v.

ASPEN SPECIALTY INSURANCE
COMPANY,
                      Defendant.
BALIS FAMILY RESTAURANT CORP.,
and
ADELPHIA DEPTFORD, INC.,
collectively trading as “ADELPHIA
RESTAURANT,”
                      Plaintiffs,

          v.

HOSPITALITY SUPPORTIVE
SYSTEMS, LLC,
EDWARD SNOW,
JOHN W. CONNELLY, JR.,
SELECTIVE RISK MANAGEMENT,
LLC, SELECTIVE LAW GROUP, LLC,
CHARLES M. O’DONNELL,
ANTHONY DiiENNO,
ASPEN SPECIALTY INSURANCE
COMPANY, and
AMTRUST INTERNATIONAL
UNDERWRITERS, LTD.,
                Defendants.
         Case 2:18-cv-03777-JD Document 102 Filed 08/04/21 Page 3 of 5


 HOSPITALITY SUPPORTIVE                                     CIVIL ACTION
 SYSTEMS, LLC, SELECTIVE RISK
 MANAGEMENT LLC, EDWARD SNOW,
 CHARLES M. O’DONNELL, JOHN
 CONNELLY and ANTHONY DiIENNO.
 Plaintiffs,                                                NO. 18-3777

 v.

 AIG SPECIALTY INSURANCE
 COMPANY, HUB INTERNATIONAL
 MIDWEST LIMITED and MARSH &
 McLENNAN COMPANIES, INC.,
 Defendants.


                                          ORDER

       AND NOW, this 3rd day of August, 2021, upon consideration of Motion for Partial

Summary Judgment of Intervenors, Chickie’s and Pete’s, Inc., et al. Pursuant to F.R.C.P. 56 on

Improper and Ineffective Policy Cancellation (Document No. 260, filed March 16, 2021);

Amended Memorandum of Law in Support of Intervenors Chickie’s and Pete’s[,] et al.’s Motion

for Partial Summary Judgment on Improper and Ineffective Policy Cancellation (Document No.

264, filed March 31, 2021); Defendant Palmer Social Club, Inc.’s Motion for Partial Summary

Judgment (Document No. 270, filed May 3, 2021); Motion for Partial Summary Judgment of

Intervenor, Ravel Hotel, LLC T/A Penthouse 808 Pursuant to F.R.C.P. 56 on Improper and

Ineffective Policy Cancellation (Document No. 271, filed May 3, 2021); Motion for Partial

Summary Judgment Under FRCP 56 of Plaintiff Adelphia Restaurant Seeking Declaratory

Judgment of Invalid Notice of Cancellation and Non-Renewal of Commercial Insurance

Coverage (Document No. 272, filed May 3, 2021); Aspen Specialty Insurance Company’s

Memorandum of Law in Opposition to the Intervenors’ Motions for Partial Summary Judgment

(Document No. 282, filed June 16, 2021); Memorandum of Law in Reply to Aspen Specialty

Insurance Company’s Opposition to Intervenor, Ravel Hotel, LLC T/A Penthouse 808’s Motion

                                               3
             Case 2:18-cv-03777-JD Document 102 Filed 08/04/21 Page 4 of 5


for Partial Summary judgment on Improper and Ineffective Policy Cancellation (Document No.

287, filed June 21, 2021); Plaintiff Adelphia’s Response to Defendant Aspen’s Counter-

Statement of Undisputed Material Facts in Opposition to Adelphia and Intervenor’s Motions for

Partial Summary Judgment for Improper Notice of Coverage Cancellation (Document No. 288,

filed June 21, 2021); AmTrust International Underwriters, DAC Formerly Known as AmTrust

International Underwriters, Ltd.’s Response to the Statement of Undisputed Material Facts in

Support of the Motion for Partial Summary Judgment as to Insurers’ Invalid Notice of

Cancellation of Balis Family Restaurant Corp. and Adelphia Deptford, Inc., Collectively Trading

as “Adelphia Restaurant” and Counterstatement of Undisputed Material Facts (Document No.

139,1 filed July 16, 2021); Plaintiff Adelphia’ Response to Defendant AmTrust’s Opposition to

Motion of Partial Summary Judgment (Document No. 306, filed July 23, 2021); and AmTrust

International Underwriter, DAC, Formerly Known as AmTrust International Underwriters, Ltd.’s

Reply to “Further Answers” Asserted by Balis Family Restaurant Corp. and Adelphia Deptford,

Inc., Collectively Trading as “Adelphia Restaurant” in its “Response to Defendant AmTrust’s

Opposition to Motion of Partial Summary Judgment” (Document No. 141,2 filed July 28, 2021),

for the reasons stated in the Memorandum dated August 3, 2021, IT IS ORDERED as follows:

        1.       Motion for Partial Summary Judgment of Intervenors, Chickie’s and Pete’s, Inc.,

et al. Pursuant to F.R.C.P. 56 on Improper and Ineffective Policy Cancellation, as Amended by

Amended Memorandum of Law in Support of Intervenors Chickie’s and Pete’s[,] et al.’s Motion

for Partial Summary Judgment on Improper and Ineffective Policy Cancellation, is DENIED



1
  AmTrust International Underwriters, Ltd. filed this document in Civil Action No. 19-189, and this Document
Number corresponds to that Action. Civil Action Number 19-189 was consolidated with Civil Action Number
16-1133 by Stipulation and Order dated February 20, 2020. Stipulation and Order, Civil Action No. 16-1133 (E.D.
Pa. Feb. 20, 2020) (Document No. 191); Stipulation and Order, Civil Action No. 19-189 (E.D. Pa. Feb. 20, 2020)
(Document No. 121).
2
  AmTrust International Underwriters, Ltd. filed this document in Civil Action No. 19-189, and this Document
Number corresponds to that Action. As stated supra, Civil Action Number 19-189 was consolidated with Civil
Action Number 16-1133 by Stipulation and Order dated February 20, 2020.
                                                       4
            Case 2:18-cv-03777-JD Document 102 Filed 08/04/21 Page 5 of 5


WITHOUT PREJUDICE to Chickie’s and Pete’s right to seek leave of Court to file an

additional Motion for Partial Summary Judgment when the record is complete.

       2.      Defendant Palmer Social Club, Inc.’s Motion for Partial Summary Judgment is

DENIED WITHOUT PREJUDICE to Palmer Social Club, Inc.’s right to seek leave of Court

to file an additional Motion for Partial Summary Judgment when the record is complete.

       3.      Motion for Partial Summary Judgment of Intervenor, Ravel Hotel, LLC T/A

Penthouse 808 Pursuant to F.R.C.P. 56 on Improper and Ineffective Policy Cancellation is

DENIED WITHOUT PREJUDICE to Ravel Hotel, LCC T/A Penthouse 808’s right to seek

leave of Court to file an additional Motion for Partial Summary Judgment when the record is

complete.

       4.      Motion for Partial Summary Judgment Under FRCP 56 of Plaintiff Adelphia

Restaurant Seeking Declaratory Judgment of Invalid Notice of Cancellation and Non-Renewal of

Commercial Insurance Coverage is DENIED WITHOUT PREJUDICE to Adelphia

Restaurant’s right to seek leave of Court to file an additional Motion for Partial Summary

Judgment when the record is complete.

                                                    BY THE COURT:

                                                    /s/ Hon. Jan E. DuBois

                                                       DuBOIS, JAN E., J.




                                                5
